Citation Nr: 9907056	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-47 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to service connection for a seizure disorder, 
organic brain syndrome, vertigo, and vision problems, 
including as secondary to a head injury and left eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
February 1979.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in August 1994 by the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).

In their August 1994 decision, the RO found that the initial 
award of service connection for migraine headaches was based 
on symptomatology which included vertigo.  As a consequence 
of this action, the appellant's service-connected headache 
disability was amended to post-traumatic vascular-type 
headaches with vertigo.  Accordingly, the appellant's claim 
for service connection for vertigo is deemed moot and will 
not be addressed in the following decision.  However, to the 
extent these assertions can be construed as a claim for an 
increased disability evaluation for post-traumatic vascular-
type headaches with vertigo, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. Service connection for a seizure disorder was last denied 
by the RO in December 1987; the appellant was notified of 
that decision in January 1988 and there was no appeal 
within one year of that notification.

2. Evidence submitted or obtained in support of the 
appellant's petition to reopen his claim for service 
connection for a seizure disorder while new in that it has 
not been previously considered, is not material to the 
etiology the seizure disorder.

3. There is no competent evidence of record to establish a 
diagnosis of organic brain syndrome which is related to 
the appellant's period of service or a service-connected 
disability.

4. There is no competent evidence of record to establish the 
presence of a vision disorder which is related to the 
appellant's service or a service-connected disability.


CONCLUSIONS OF LAW

1. New and material evidence not having been submitted, the 
claim for service connection for a seizure disorder is not 
reopened and the December 1987 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

2. The claims for service connection for organic brain 
syndrome and a vision disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for a seizure disorder, the 
Board considers all evidence submitted by the appellant or 
obtained on his behalf since the last final denial in order 
to determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for a 
seizure disorder was denied by the RO in December 1987.  The 
rating board noted that a private neurological examination in 
November 1980 was normal, and while an electroencephalogram 
(EEG) revealed a paroxysmal burst of high amplitude spikes 
and 6/sec. wave complexes, the physician commented that this 
dysrhythmia was considered to be responsible for the 
appellant's episodic headaches and nausea, for which service 
connection had been previously granted.  It was further noted 
that during VA hospitalization covering the period from 
October 17th to December 16th, 1983, a diagnosis of alcohol 
abuse with alcoholic withdrawal seizures was reported.  Based 
upon the above and after review of the entire evidence of 
record at that time, the rating board concluded that the 
appellant's seizure disorder was due to alcohol abuse and 
that they were first noted at a date too remote from service 
for service connection.  The appellant was notified of that 
decision in January 1988 and there was no appeal filed within 
one year of that notification.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), the Board may reopen and review a claim which 
has been previously denied only if new and material evidence 
is submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  To determine whether new and material evidence 
has been presented to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 282-283.  "First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material 
when 'the credibility of the [new] evidence' is presumed . . 
. . Second, if the evidence is new and material," the claim 
must be reopened and the former disposition reviewed based on 
all the evidence of record to determine the outcome of the 
claim on the merits.  Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans,  at 286 (holding that "new" evidence was not 
relevant to and probative of a nexus between the claimed 
psychiatric disorder and an in-service injury or disease 
which was the "issue at hand" in the case, and therefore 
the "new" evidence was not "material" evidence and the 
inquiry ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of a 
seizure disorder prior to VA hospitalization in October 1983 
and essentially, the lack of evidence to relate any current 
seizure disability to service or a service-connected 
disorder.  Evidence submitted or obtained in support of the 
appellant's petition includes VA outpatient treatment reports 
dated from 1988 to 1994, Cutler Army Hospital outpatient 
treatment reports dated in 1989, VA hospitalization reports 
dated in 1989 and 1991, VA examination reports dated in 1990 
and 1992, a private examination report dated in January 1990, 
and testimony offered at a hearing before a Hearing Officer 
at the RO in December 1994 and at a hearing before the 
undersigned Member of the Board in October 1998.

The Board finds that the above evidence is new in that it has 
not been previously considered in the adjudication of the 
appellant's claim for service connection for a seizure 
disorder.  However, it is not found to be material as it 
fails to address the issue at hand in this case, 
specifically, the incurrence of a seizure disorder during 
service.  While the additional evidence submitted in support 
of the appellant's claim documents treatment for seizure 
complaints, there is no evidence to relate any current 
seizure disability to the appellant's period of service or to 
a service-connected disorder.  Accordingly, since this 
evidence fails to address the etiology of the seizure 
disorder it is not found to be significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West.  

Although various treatment and examination reports reflect 
diagnoses which suggest a relationship to in-service trauma 
or to the appellant's period of active duty, careful review 
of the evidence and these reports reveal that the injury due 
to an in-service explosion has not been objectively verified 
and the noted diagnoses were based upon the appellant's 
reported history and not on an independent review of the 
appellant's records.  The Board notes that inherent in the 
RO's August 1987 decision is the determination that the 
appellant's history was unsupported by the evidence of 
record.  Accordingly, these notations are not found to be 
material to the incurrence of a seizure disorder during 
service or to relate any current seizure disorder to a 
service-connected disability.  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993) (Where the Court held that a 
physician's letters were not new and material evidence where 
they were based on a claimant's previously rejected 
recitation of history and not on an independent review of the 
records.)

The appellant's assertions and testimony regarding the 
relationship between his seizure disorder and service have 
been carefully considered by the Board.  However, any 
relationship between complaints and diagnoses involves 
medical opinions and the appellant as a lay person is not 
competent to offer medical opinions.  In the absence of such 
expert opinion, these statements are not deemed to be of 
sufficient probative value to be material and serve as the 
basis for reopening the appellant's claim.  See Espirtu v. 
Derwinski, 2 Vet.App. 492 (1992)( where the Court held that 
the lay neighbors of the veteran were not capable, on the 
facts as presented, of providing a probative diagnosis as to 
the cause of the veteran's death and, hence, this evidence is 
not material.)  

In view of the above and the lack of any additional new and 
material evidence, the appellant's petition to reopen the 
claim for service connection for a seizure disorder is 
denied.


II.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
organic brain syndrome and a vision disorder.  The record 
does not reflect a diagnosis of organic brain syndrome and 
there is no competent evidence of record to establish the 
presence of a visual acuity disorder which is related to 
service or a service-connected disability.  The Board notes 
that the appellant has undergone extensive neurological 
evaluation both during service and over a period of many 
years after service discharge.  However, while these reports 
reflect various findings to include evidence of minimal 
cortical atrophy and an abnormal EEG study in December 1980, 
there is no evidence to relate any cortical abnormality to a 
service-connected disability, service or any incident 
therein.  Furthermore, the EEG dysrhythmia was considered by 
a private neurologist to be part of the service-connected 
headache disorder.  In addition, while the record documents 
numerous complaints of blurred vision associated with the 
service-connected headaches over the years, there is no 
diagnosis of any visual acuity impairment related to the 
service-connected left eye disorder or to any incident of 
service.  

Accordingly, these claims fail to meet the first requirement 
of a well grounded claim, specifically, the requirement of 
current disability as shown by competent medical evidence.  
The record simply fails to reflect a diagnosis of organic 
brain syndrome or a vision disorder which is related to 
service or a service-connected disability.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
organic brain syndrome and a vision disorder and their 
relationship to service or a service-connected disability are 
inherently incredible when viewed in the context of the total 
record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to his period of service.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

The Board further acknowledges that it has decided the 
current appeal for service connection for organic brain 
syndrome on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
interpreted the appellant's claim for organic brain syndrome 
as an application to reopen the claim for service connection 
for neurological damage, left side of the body, which was 
previously denied in December 1987.  The RO preceded to 
adjudicate the claim on the basis of finality of the December 
1987 decision.  However, the Board finds that the claim for 
organic brain syndrome is sufficiently distinct from the 
previous claim for neurological damage, left side of the body 
to represent a separate claim.  In view of these 
circumstances, the Board has considered whether adjudication 
of this claim on a basis other than finality would result in 
prejudice to the appellant.  In this regard, the Board 
concludes that he has not been prejudiced by the decision 
herein as his claim, based upon the merits of the issue 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).  

The Board further notes that to the extent that the claim for 
service connection for organic brain syndrome is inextricably 
intertwined with the claim for service connection for 
neurological damage, left side of the body, there is no new 
evidence which provides any basis to relate the presence of 
this alleged disability to the appellant's period of service 
such to be considered material to the issue at hand and serve 
as the basis for reopening of that claim.  Accordingly, while 
the RO erred in their characterization of the procedural 
posture of the issue in August 1994, this error is deemed to 
be harmless when viewed in light of the above.  See e.g. 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17th, 1999) 
(en banc).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a seizure disorder is not 
reopened.

Well grounded claims not having been submitted, the claims 
for service connection for organic brain syndrome and a 
vision disorder are denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

- 12 -


- 1 -


